                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
 -------------------------------------------------------------- X    DATE FILED: 6/3/2021
 1979 FAMILY TRUST LICENSOR, LLC                                :
 and ROCKEFELLER & CO. LLC,                                     :
                                                                :
                                              Plaintiffs,       :
                                                                :   19-CV-4389 (VEC)
                            -against-                           :
                                                                :       ORDER
 MEHAL J. DARJI aka MEHAL                                       :
 ROCKEFELLER and ROCKEFELLER                                    :
 MANAGEMENT CO.,                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 22, 2020, Plaintiffs filed a motion for contempt and imposition of

sanctions against Defendants for failure to comply with the default judgment entered on August

19, 2019 (See Dkts. 22, 24);

        WHEREAS on September 14 and September 30, 2020, the Court granted Plaintiffs’

motion for contempt and imposition of sanctions (Dkts. 31, 35);

        WHEREAS on March 30, 2021, Plaintiffs filed a second motion for contempt seeking an

order of incarceration against Defendants (Dkts. 36-38);

        WHEREAS on May 5, the Court ordered Defendants to appear for a hearing on May 25,

2021, and warned that Mr. Darij’s failure to appear may result in a warrant being issued for his

arrest (Dkt. 40);

        WHEREAS on May 25, 2021, Plaintiff appeared for the hearing but Defendants failed to

appear or otherwise to respond to the motion or the Order;

        WHEREAS on May 27, 2021 this Court signed a warrant ordering Mr. Darji’s arrest by

the United States Marshals;



                                                   Page 1 of 2
        WHEREAS on June 1, 2021, the United States Marshals Service informed the Court that

Mr. Darji has been incarcerated at Salem County Jail on an unrelated matter since March 23,

2021;

        IT IS HEREBY ORDERED THAT:

        1. The arrest warrant dated May 27, 2021 is dismissed.

        2. Upon Mr. Darji’s release from jail, if Plaintiffs wish to again pursue a finding of

           contempt, they must serve Mr. Darji with their motion for contempt and imposition of

           sanctions for failure to comply with the default judgment previously entered against

           Defendants.



SO ORDERED.
                                                     _________________________________
Date: June 3, 2021                                    VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                            Page 2 of 2
